          Case 6:18-cv-01712-AA       Document 24   Filed 12/10/20   Page 1 of 3




                        UNITED STATES DISTRICT COURT

                               DISTRICT OF OREGON

CHRISTOPHER M. ZEHNER,                         Civil No. 6:18-CV-01712-AA

         Plaintiff,

         v.                                    ORDER FOR EAJA FEES

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION

         Defendant.

         For the reasons set forth in the parties’ stipulated motion for attorney fees

under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, et seq., and good

cause shown, IT IS HEREBY ORDERED AS FOLLOWS:

         Plaintiff is here by awarded $7,000 in fees and expenses under the EAJA.

Under Astrue v. Ratliff, 130 S. Ct. 2521, 2528-29 (2010), EAJA fees awarded by this

Court belong to the Plaintiff and are subject to offset under the Treasury Offset

Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Any EAJA fees should therefore be

awarded to Plaintiff and not to Plaintiff’ s attorney. If, after receiving the Court’ s

EAJA fee order, the Commissioner (1) determines that Plaintiff has assigned her

right to EAJA fees to her attorney; (2) determines that Plaintiff does not owe a debt

that is subject to offset under the Treasury Offset Program, and (3) agrees to waive

the requirements of the Anti-Assignment Act, then the EAJA fees will be made

Page 1   ORDER - [6:18-CV-01712-AA]
          Case 6:18-cv-01712-AA       Document 24   Filed 12/10/20    Page 2 of 3




payable to Plaintiff’ s attorney. However, if there is a debt owed under the Treasury

Offset Program, the Commissioner cannot agree to waive the requirements of the

Anti-Assignment Act, and the remaining EAJA fees after offset will be paid by a

check made out to Plaintiff but delivered to Plaintiff’ s attorney.



         IT IS SO ORDERED this _________
                                 10th    day of December , 2020.


                                          ____________________________________
                                           /s/Ann Aiken
                                          UNITED STATES DISTRICT JUDGE




Page 2   ORDER - [6:18-CV-01712-AA]
         Case 6:18-cv-01712-AA        Document 24   Filed 12/10/20   Page 3 of 3




Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Civil Chief

s/ Lars J. Nelson
LARS J. NELSON
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-3717




Page 3   ORDER - [6:18-CV-01712-AA]
